Title: From George Washington to the Committee at Headquarters, 13 June 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen
Head Quarters Springfield June 13th 1780

I have examined the system for the Quarter Masters department with as much attention as the time I have had for it, and the hurry of my situation would permit—It appears to me as good an one as we can adopt in the present posture of our affairs.
I beg leave to observe that I conceive it indispensably necessary for the Committee at once to fix the Salaries of the different Offices finally. A reference will cause delay, perhaps considerable delay—and the advanced period of the season, and the exigency of the conjuncture will admit of none. The department should instantly be put in full activity and this cannot be the case unless those employed in it know on what terms they are to act.
With the greatest deference I think the amendment proposed by the Committee page 22d will prove eventually injurious and against the interests of economy. To specify an ultimate will be to give it. The establishment will be an act of notoriety, and those who would otherwise have served for less when they once know that Congress have determined a particular sum will insist on that—If the limitation is ample the Public will then lose by it; if it is parsimonious proper persons will not be found to engage in the department, and the worst consequences must follow.

The approbation of the Board of War being required will be a sufficient security for the discretion of the Quarter Master General. With perfect respect & esteem I have the honor to be Gentlemen yr Most Obet & hum. Servt

Go: Washington


P.S. I return herewith the copy of the system sent me by the committee.

